Citation Nr: 0311736	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  01-09 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from March 
1969 to January 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  This case was 
previously before the Board in December 2002, when the Board, 
in pertinent part, determined that additional development was 
needed on the matter of service connection for a low back 
disability.  The additional development has been completed, 
and that matter is addressed below.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver, which was contrary to 38 U.S.C.A. 
§ 7104(a).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii) was invalid in that it provided 30 days to 
respond to notice, which was contrary to 38 U.S.C.A. § 
5103(b), which provides a claimant one year to submit 
evidence.

The veteran was notified in correspondence dated in September 
2001 and March 2002 of the evidence he should provide in 
support of his claims, and of what steps VA would take in 
obtaining evidence on his behalf.  However, the September 
2001 letter specifically referred to a claim regarding a 
right hand disability, and the March 2002 letter specifically 
referred to a claim regarding erectile dysfunction.  Neither 
letter expressly referred to the VCAA and implementing 
regulations.  Furthermore, the Board obtained additional 
evidence pursuant to 38 C.F.R. § 19.9(a)(2), which is now 
invalid.  As the veteran has not waived AOJ initial review of 
this evidence, the Board may not proceed on the basis of its 
own development without remanding the claim to the AOJ for 
initial consideration.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim of entitlement 
to service connection for a low back 
disability.  He should be specifically 
notified of what he needs to establish 
his claim, of what the evidence shows, 
and of his and VA's respective 
responsibilities in evidence development.  

2.  The RO should ask the veteran to 
identify any VA or non-VA health care 
providers that have treated him for any 
low back problems from July 2001 to the 
present, and obtain and associate with 
the claims file complete treatment 
records from all sources identified.
Whether or not the veteran responds, the 
RO should obtain any VA medical records 
pertaining to treatment the veteran has 
received for any low back problems which 
are not already associated with the 
claims file.

3.  The RO should also determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then review 
the claim in light of all evidence added 
to the record since their last previous 
review of the claim.  If it remains 
denied, the RO should provide the veteran 
and his representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The purpose of this remand is to satisfy the mandates of the 
United States Court of Appeals for Veterans Claims (Court) 
and Federal Circuit in the cases cited above. The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


